DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/067,250.  Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2022 has been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 1, “wherein instructions” should be changed to - -wherein the instructions- -.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  lines 3-4, “rotational speed of the current gear” should be changed to - -rotational speed of a current gear- - for claim consistency.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  line 5, “determine a current gear” should be changed to - -determine the current gear- - for claim consistency.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 2, “determining a transmission gear ratio” should be changed to - -determining one or more transmission gear ratios- - for claim consistency (see, for reference, Claim 16, line 6, “the one or more transmission gear ratios”).  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  line 6, “access a stored transmission gear ratio” should be changed to - -access one or more stored transmission gear ratios- - for claim consistency (see, for reference, Claim 20, line 10, “the one or more transmission gear ratios”).  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  line 14, “the tachometer” should be changed to - -a tachometer- - for claim consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CASPE-DETZER et al. (US 2008/0306636 A1).

	Regarding Claim 1, CASPE-DETZER et al. discloses a system for providing a dynamic tachometer (see Figs. 1-3), the system comprising: at least one processor (118); a memory storage device (115, 116) including instructions that, when executed by the at least one processor, cause the system to: determine a target engine speed range (range of 1100-1600 in Fig. 2) to optimize fuel economy for a vehicle (see paragraph [0019], “engine speed…optimal range…fuel consumption is minimized”); provide, in relation to the tachometer (108), a visual indication of the target engine speed range (222, 242) displayed in a first state (Figs. 2B, paragraph [0022], “yellow” and/or 2C, paragraph [0023], “red”); monitor the vehicle's current engine speed (202, 220, 240, 206, 222, 242); and when the vehicle's current engine speed is within the target engine speed range (see Fig. 2A), update the visual indication to a second state (Fig. 2A, paragraph [0021], “green”) to indicate that the vehicle is operating within the target engine speed range.

Regarding Claim 2, CASPE-DETZER et al. discloses wherein instructions, when executed, further cause the system to update the visual indication to the second state (Fig. 2A) when the vehicle is operating within a cruise speed threshold (see paragraph [0015], “cruise control…presented on…display 108”; paragraph [0019], “engine speed information is presented relative to optimal range in which fuel consumption is minimized”).

Regarding Claim 3, CASPE-DETZER et al. discloses wherein the display of the visual indication of the target engine speed range is increased in saliency between the first state and the second state (see paragraph [0021], “green”; “readily understandable information is provided to indicate that the engine RPM is in the optimal range”).

Regarding Claim 11, CASPE-DETZER et al. discloses wherein the instructions, when executed, further cause the system to: determine a maximum engine speed threshold value (210) below which the vehicle is configured to operate; determine the vehicle's current engine speed (202, 206); provide, in relation to the tachometer, an indication of the maximum engine speed threshold value (“1600”); determine an engine speed warning threshold value (208) based on the maximum engine speed threshold value; provide, in relation to the tachometer, a first visual overspeed indication when the vehicle's current engine speed meets or exceeds the engine speed warning threshold value and is less than the maximum engine speed threshold value (Fig. 2A, paragraph [0021], “green”); and update the first visual overspeed indication to a second visual overspeed indication when the vehicle's subsequent engine speed meets or exceeds the maximum engine speed threshold value (Fig. 2C, paragraph [0023], “red”).

Regarding Claim 12, CASPE-DETZER et al. discloses wherein the first visual overspeed indication (Fig. 2A, paragraph [0021], “green”) includes a display of increased line weight (bar graph 206) and a shift in color (Fig. 2A, paragraph [0021], “green”) from the indication of the maximum engine speed threshold value (“1600”).

Regarding Claim 13, CASPE-DETZER et al. discloses wherein the second visual overspeed indication (Fig. 2C, paragraph [0023], “red”) includes at least one of: a display of increased line weight from the first visual overspeed indication (242 compared to 206); a glow in a background of the tachometer; and an audible alert (paragraph [0023], “auditory”).

Regarding Claim 20, CASPE-DETZER et al. discloses a computer readable storage device (see Figs. 1-3) including computer readable instructions that, when executed by at least one processing unit (118), cause the at least one processing unit to provide one or a combination of: dynamic shift point indicators, wherein in providing the dynamic shift point indicators, the instructions cause the at least one processing unit to: access a stored transmission gear ratio between a rotational speed of a current gear and one or more other gears based on stored vehicle configuration values associated with a vehicle; monitor the vehicle's road speed; based on the one or more transmission gear ratios, the current gear, and the current road speed, determine one or more target gear shift points indicative of one or more target engine speeds at which smooth engagement into the one or more other gears can be accomplished; provide, in relation to the tachometer, one or more visual indications of the one or more target gear shift points; determine, based on a subsequent road speed, one or more updated target gear shift points; and dynamically update locations of the one or more visual indications of the one or more target gear shift points based on the updated target gear shift points; a target engine speed range indicator (Figs. 2A-2C), wherein in providing the target engine speed range indicator, the instructions cause the at least one processing unit to: access a stored target engine speed range (1100 to 1600) determined to optimize fuel economy for the vehicle; provide, in relation to the tachometer (108), an indication of the target engine speed range displayed in a first state (Figs. 2B, paragraph [0022], “yellow” and/or 2C, paragraph [0023], “red”); monitor the vehicle's engine speed (202, 220, 240, 206, 222, 242); and when the vehicle is operating within a cruise speed threshold (see paragraph [0015], “cruise control…presented on…display 108”; paragraph [0019], “engine speed information is presented relative to optimal range in which fuel consumption is minimized”) and the vehicle's engine speed is within the target engine speed range (Fig. 2A), update the visual indication of the target engine speed range to a second state (Fig. 2A, paragraph [0021], “green”) to indicate that the vehicle is operating within the target engine speed range; an overspeed indicator (Figs. 2A-2C), wherein in providing the overspeed indicator, the instructions are configured to: determine a maximum engine speed threshold value (“1600”) below which the vehicle is configured to operate; provide, in relation to the tachometer, an indication of the maximum engine speed threshold value (“1600”); determine an engine speed warning threshold value (208) based on the maximum engine speed threshold value; provide, in relation to the tachometer, a first visual overspeed indication when the vehicle's engine speed meets or exceeds the engine speed warning threshold value and is less than the maximum engine speed threshold value (Fig. 2A, paragraph [0021], “green”); and update the first visual overspeed indication to a second visual overspeed indication (Fig. 2C, paragraph [0023], “red”) when the vehicle's subsequent engine speed meets or exceeds the maximum engine speed threshold value; and a PTO mode indicator, wherein in providing the PTO mode indicator, the instructions cause the at least one processing unit to: in response to receiving an indication of actuation of a power takeoff (PTO), update the tachometer to: replace a range of normal operating mode engine rotation speeds with a range of engine rotation speeds associated with PTO operation; include a visual indication of upper and lower PTO operation engine speed limit values; and display an indication of one or more preset engine speed values in relation to the range of engine rotation speeds associated with PTO operation.

Allowable Subject Matter
Claims 4-10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a method of providing a dynamic tachometer including determining one or more transmission gear ratios between a rotational speed of a current gear and one or more other gears based on stored vehicle configuration values associated with a vehicle; based on the one or more transmission gear ratios, the current gear, and the current road speed, determining one or more target gear shift points indicative of one or more target engine speeds at which smooth engagement into the one or more other gears can be accomplished; dynamically updating locations of the one or more visual indications of the one or more target gear shift points based on the updated target gear shift points, in combination with the other method steps required by independent claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DICKINSON (US 10,604,014) discloses a tachometer display system (see ABSTRACT).
TARTE (US 2011/0208384 A1) discloses an instrument panel visual enhancement system (see ABSTRACT).
CRAVE et al. (US 2009/0273459 A1) discloses a tachometer and gear indicating apparatus (see ABSTRACT).
YOUNG (US 4,947,681) discloses a method to facilitate gear meshing (see ABSTRACT).
GUANCIALE (US 4,873,891) discloses a tachometer system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655